974 F.2d 1338w
24 Fed.R.Serv.3d 1
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cheryl COLEMAN;  Gerry Coleman, Plaintiffs-Appellants,v.AMERICAN RED CROSS;  American Red Cross BloodServices-Southeastern Michigan Region, Defendants-Appellees,andPaul Lentz, M.D. and Thomas J. Schnitzer, M.D., Defendants.
No. 91-2085.
United States Court of Appeals, Sixth Circuit.
Aug. 26, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION